Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on filed 3/15/22 (hereinafter “Response”) has been entered. Examiner notes that claims 1, 8, and 15 have been amended and claims 5, 9, and 16 have been cancelled. Claims 1, 3, 4, 6-8, 10-15, and 17-20 remain pending in the application.

Claim Objections
Claims objected to because of the following informalities:  
Claims 1, 8, and 15 recite “identifying a respective estimated clinical risk score for each of a first group of patients comprising certain ones of the patients having an adverse outcome within a specified time to a treatment and a second group of the patients comprising other ones of the patients having not experienced the adverse outcome within the specified time to the treatment,” however, the phrase is unnecessarily confusing because of the use of “the patients”. Examiner believes that the following phrase is clearer:
  “identifying a respective estimated clinical risk score for each of a first group of patients having an adverse outcome within a specified time to a treatment and a second group of patients having not experienced the adverse outcome within the specified time to the treatment”
Claims 1, 8, and 15 recite “generating an alternative probability estimate using a same set of inputs used to determine each respective estimated clinical risk score,” however, the phrase is unnecessarily confusing because of the use of “a same set of inputs” in light of “a set of inputs as original data” being recited previously in the “identifying” step. Examiner believes that the following phrase is clearer:
  “generating an alternative probability estimate using the set of inputs used to determine each respective estimated clinical risk score,”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Based on the amendments and the remarks in the Response the 112(b) rejection of claims 5, 12, and 19 are withdrawn. Based on the amendments new 112 issues are now raised.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12 and 19, the phrase “wherein the first group comprises patients that have a positive outcome within a specified time to a treatment, the positive outcome being associated with an adverse outcome” renders the claim indefinite because it is unclear if “an adverse outcome” recited in relation to the first group of patients is referring back to the same “an adverse outcome” recited in the “identifying” step of claims 8 and 15 respectively to claims 12 and 19 or if “an adverse outcome” is an additional and separate adverse outcome. For the sake of compact prosecution the adverse outcome recited in claims 12 and 19 are interpreted as referring back to the same adverse outcome introduced in claims 8 and 15 respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1, 3, 4, 6-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 3, 4, 6, and 7 are drawn to a method for determining an unreliability of a patient’s clinical risk score, which is within the four statutory categories (i.e., a process). Claims 8 and 10 - 14 are drawn to a system for determining an unreliability of a patient’s clinical risk score, which is within the four statutory categories (i.e., machine). Claims 15 and 17 - 20 are drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for determining an unreliability of a patient’s clinical risk score, which is within the four statutory categories (i.e., a manufacture). Examiner notes that claims 15 and 17 – 20 are interpreted as not claiming transitory signals per se. See [0087] of Applicant’s originally filed specification.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 8 includes limitations that recite at least one abstract idea.  Specifically, independent claim 8 recites: 
8. A system comprising:
a memory having computer readable instructions; and 
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising:
P201905900US01identifying a respective estimated clinical risk score for each of a first group of patients comprising certain ones of the patients having an adverse outcome within a specified time to a treatment and a second group of the patients comprising other ones of the patients having not experienced the adverse outcome within the specified time to the treatment, the respective estimated clinical risk score for the first group of the patients and the second group of the patients having been determined by a trained risk model using a set of inputs as original data, there being an imbalance in a number of the patients in the first group and the second group;
generating synthetic first group data using a generative model to alleviate the imbalance, the synthetic first group data generated by the generative model is based at least in part on the first group of the patients having the adverse outcome within the specified time to the treatment, the generative model having been trained using the first group of the patients, wherein the synthetic first group data augments the number of the patients in the first group;
generating an alternative probability estimate using a same set of inputs used to determine each respective estimated clinical risk score, wherein the alternative probability estimate is based at least in part on the original data from electronic medical records of the patients of the first group and the second group in combination with the synthetic first group data generated by the generative model; and 
determining an unreliability of a patient's clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score.

The Examiner submits that the foregoing underlined limitations constitute: “a mental process”  and/or “a mathematical concept” because identifying a clinical risk score for each of a first group and a second group of patients where there is a class imbalance between the first and second group, generating synthetic first group data using a generative model to alleviate the class imbalance by augmenting the first group, generating an alternative probability estimate using the same inputs used to determine each respective estimated clinical risk score, where the alternative probability estimate is based at least in part on original data of the patients of the first group and the second group in combination with the synthetic first group data, and determining an unreliability of a patient’s clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score is an observation/evaluation/judgment/analysis that can be performed in the human mind and/or represents mathematical relationships, mathematical formulas/equations, and/or mathematical calculations, but for the recitation of generic computer components (i.e. a memory and a processor).  Any limitations not identified above as part of the mental process/mathematical concept are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 8 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 8, because the only difference between Claims 1 and 8 is that Claim 1 recites a method for determining an unreliability of a patient’s risk score that is additionally based at least in part on a feature of the patient, which only further limits the abstract idea, whereas Claim 8 recites a system with a processor and memory for executing the method, which as discussed below are deemed to merely be “additional elements”. Furthermore, the abstract idea for Claim 8 is identical as the abstract idea for Claim 15, because the only difference between Claims 8 and 15 is that Claim 8 recites a system, whereas Claim 15 recites a computer program product. 
Dependent claims 3, 4, 6, 7, 10-14, and 17-20 include other limitations for example claims 3, 10, and 17 recite further details how the alternative probability estimate is based on data from the first group, the second group, and on a set of synthetic 1st group or 2nd group data generated using a generative model, claims 4, 11, and 18 recite further details as there being a class imbalance that skews in favor of the 2nd group, claims 12, and 19 recite further details regarding the 1st and 2nd groups, i.e., positive vs negative outcomes within a specified time to a given treatment, claims 6, 13, and 20 recite further details as to the member of each of the 1st and 2nd group sharing at least one feature, claims 7 and 14 recite further details displaying the unreliability of the clinical risk score by modifying the user interface from an original format to provide a visual alert of the unreliability of the clinical risk score; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 8, and 15.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1, 3, 4, 6-8, 10-15, and 17-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
8. A system comprising:
a memory having computer readable instructions (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) comprising:
P201905900US01316/741,991 identifying a respective estimated clinical risk score for each of a first group of patients comprising certain ones of the patients having an adverse outcome within a specified time to a treatment and a second group of the patients comprising other ones of the patients having not experienced the adverse outcome within the specified time to the treatment, the respective estimated clinical risk score for the first group of the patients and the second group of the patients having been determined by a trained risk model using a set of inputs as original data, there being an imbalance in a number of the patients in the first group and the second group;
generating synthetic first group data using a generative model to alleviate the imbalance, the synthetic first group data generated by the generative model is based at least in part on the first group of the patients having the adverse outcome within the specified time to the treatment, the generative model having been trained using the first group of the patients, wherein the synthetic first group data augments the number of the patients in the first group;
generating an alternative probability estimate using a same set of inputs used to determine each respective estimated clinical risk score, wherein the alternative probability estimate is based at least in part on the original data from electronic medical records of the patients of the first group and the second group in combination with the synthetic first group data generated by the generative model (generally linking use to field of use - see MPEP 2106.05(h)); and 
determining an unreliability of a patient's clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score.

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of identifying a clinical risk score for each of a first group and a second group of patients where there is a class imbalance between the first and second group, generating synthetic first group data using a generative model to alleviate the class imbalance by augmenting the first group, generating an alternative probability estimate using the same inputs used to determine each respective estimated clinical risk score, where the alternative probability estimate is based at least in part on original data of the patients of the first group and the second group in combination with the synthetic first group data, and determining an unreliability of a patient’s clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score by utilizing a general purpose memory and processor;
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0019]- [0021], [0070]-[0093] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed memory and processor) and nothing beyond that; 
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “generating an alternative probability estimate ... based at least in part on the original data from electronic medical records of the patients”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).

Accordingly, representative claim 8 and analogous independent claims 1 and 15 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 3, 4, 6, 7, 10-14, and 17-20 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above:
Claims 3, 10, and 17 recite further details how the alternative probability estimate is based on data from the first group, the second group, and on a set of synthetic 1st group or 2nd group data generated using a generative model (merely further limiting the abstract idea). 
Claims 4, 11, and 18 recite further details as there being a class imbalance that skews in favor of the 2nd group (merely further limiting the abstract idea). 
Claims 12, and 19 recite further details regarding the 1st and 2nd groups, i.e., positive vs negative outcomes within a specified time to a given treatment (merely further limiting the abstract idea). 
Claims 6, 13, and 20 recite further details as to the member of each of the 1st and 2nd group sharing at least one feature (merely further limiting the abstract idea). 
Claims 7 and 14 recite further details displaying the unreliability of the clinical risk score by modifying the user interface from an original format to provide a visual alert of the unreliability of the clinical risk score (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) (general linking use to field of use - see MPEP 2106.05(h)). 
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 8 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0019]-[0021], [0070]-[0093] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0070] discloses “It is understood that the present disclosure is capable of being implemented in conjunction with any other type of computing environment now known or later developed”, e.g., [0021] discloses that “computing device 108, includes any computing device available to a clinician, such as a tablet, laptop, PC or the like", which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of identifying a clinical risk score for each of a first group and a second group of patients where there is a class imbalance between the first and second group, generating synthetic first group data using a generative model to alleviate the class imbalance by augmenting the first group, generating an alternative probability estimate using the same inputs used to determine each respective estimated clinical risk score, where the alternative probability estimate is based at least in part on original data of the patients of the first group and the second group in combination with the synthetic first group data, and determining an unreliability of a patient’s clinical risk score based on a difference between the alternative probability estimate and the determined respective estimated clinical risk score by utilizing a general purpose processor and memory;
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “generating an alternative probability estimate ... based at least in part on the original data from electronic medical records of the patients”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a general purpose processor and memory.
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation. 
Therefore claims 1, 3, 4, 6-8, 10-15, and 17-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Examiner’s Note
The rejection under 35 U.S.C. $103 is withdrawn because the presently amended claims are patentably distinguishable from the prior art of record. Every element of the currently amended claims is not taught by any of the references individually and the prior art of record fails to permissibly teach the overall combination as claimed. Even if one could construe the prior art of record such that the combination disclosed each and every limitation of the currently amended claims, the ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore, there is not teaching, suggestion, or motivation to combine the aforementioned references in references themselves or in knowledge generally available to one of ordinary skill in the art before the effective filing date of the claimed invention.
The closest prior art of record is US 2021/0151191 to Fornwalt et al generally discloses a method of identifying a clinical risk score for groups of patients using a trained risk model, generating synthetic data using a generative model by artificially modifying date to simulate closing care gaps, generating an alternative risk score based on the original data and the generated synthetic data, and determining an reliability of a clinical risk score by comparing the result of multiple risk models. However, Fornwalt does not specifically disclose generating synthetic first group data using a generative model to alleviate an imbalance between the number of patients in the first group and the second group, the synthetic first group data based on the first group of the patients having the adverse outcome within the specified time to the treatment, wherein the synthetic first group data augments the number of the patients in the first group. Further, Fornwalt does not specifically disclose determining an unreliability of a patient's clinical risk score based at least in part on a feature of the patient and on a difference between the alternative probability estimate and the determined respective estimated clinical risk score.
US 2012/0059779 to Syed et al generally discloses determining an unreliability of a patient's clinical risk score based at least in part on a feature of the patient and on a difference between the alternative probability estimate and the determined respective estimated clinical risk score by varying the number of variables the risk model is based on. However, Syed does not make up for all of the deficiencies of Fornwalt because at a minimum Syed does not disclose, disclose generating synthetic first group data using a generative model to alleviate an imbalance between the number of patients in the first group and the second group, the synthetic first group data based on the first group of the patients having the adverse outcome within the specified time to the treatment, wherein the synthetic first group data augments the number of the patients in the first group.
Even if each and every element of the present invention were taught individually by the aforementioned references, combining the references as an ordered combination would not have been obvious to one ordinarily skilled in the art because doing so would require improper hindsight reasoning in view of the present Specification, and furthermore there is no teaching, suggestion, or motivation to combine the aforementioned references present in the aforementioned references themselves or in knowledge generally available to one of ordinary skill in the art.
For at least these reasons, the rejection of the claims under 35 USC 103 is withdrawn.

Response to Arguments
Applicant's arguments directed toward the 101 rejection of the claims filed in the Response have been fully considered but they are not persuasive. See Response pp. 9-10. 
On p. 9 of the response Applicant states “[i]t is understood that the human mind using pen and paper cannot practically be a generative model in which "the generative model having been trained using the first group of the patients" recited in claim 1, and therefore claim 1 is not a mental process.” Examiner disagrees with Applicant’s stance that generating synthetic data using a generative model trained on the first group of patients to alleviate the imbalance cannot be performed in the human mind or using pen and paper. Because Applicant has not provided any reasoning to support the conclusion that a generative model cannot be interpreted as a mental process it is unclear why it could not be performed in the human mind or using pen and paper. 
Furthermore, as recited above, the claims are interpreted as also reciting mathematical concepts/relationships/calculations. While no specific formulas are claimed, the claims identify estimated risk scores using a trained risk model, generate synthetic data using a generative model, generate an alternative probability estimate, i.e., a second risk score, and the determine an unreliability which is a difference between two risk scores. All of these steps under a broadest reasonable interpretation are mathematical concepts/relationships/calculations that are possible to perform in the human mind or using pen and paper. 
The claims when read in light of the Specification do not recite any specific details as to how these mathematical steps are performed that would prohibit the mind from performing them. The only mention in the Specification of utilizing machine learning is in [0030] of Applicant’s originally filed Specification stating “At block 204 a a generative model is trained using the positive patient data and at block 204 b a generative model is trained using the negative patient data. This can be implemented by configuring and arranging the processing system 500 to execute machine learning (ML) algorithms.” Notably this passage states “can be implemented” by machine learning, which is not a requirement. Furthermore, this singular mention of machine learning is in relation to training the generative model, a step of which is not recited in the claims. Instead, the claims only include using the trained generative model.
For at least these reasons, the claims do recite a mental process and/or mathematical concepts.
Applicant states on pp. 9-10 of the Response that “claim 1 provides a practical application for addressing the imbalance and improving reliability associated with a trained model.” However, addressing the imbalance of a dataset and determining an unreliability of a risk score are not a technical solution to a technical problem. As discussed above, these steps are interpreted as being/being part of the recited abstract idea. The only additional elements identified in claim 1 are generic computer components used for applying the identified abstract idea amounting to no more than adding the words “apply it”/using the computer as a tool or do no more than generally link the use of the judicial exception to a particular technological environment or field of use, i.e., that the data comes from electronic medical records. As discussed in MPEP 2106.04(d) it is the additional elements that are evaluated individually and in combination to make a determination as to if the claims integrate the judicial exception into a practical application, e.g., by reciting an improvement to the functioning of the computer – MPEP 2106.05(a). Therefore, Applicant’s argument is not persuasive as any recited improvement in the presently amended claims is an improvement to the abstract idea itself which is not an indication as to the claims being eligible subject matter under 101. 
On p. 10 of the Response Applicant states “the technical problem with machine learning models and support for improving reliability of the same can be found at least in paragraphs [0015] and [0018] of the originally filed specification.” Examiner disagrees. As discussed above, any improvement in the presently amended claims is interpreted as being an improvement of the abstract idea of determining the reliability of a risk score and not an improvement to a machine learning model. Applicant has provided no reasoning as to how or why a generative model improves a trained risk model. Instead, Applicant has pointed out that by using a generative model, retraining of the risk model does not need to be performed. See Applicant’s originally filed Specification [0018]. While [0015] discusses retraining of complex models as being “computationally expensive” there is no statement that using a generative model is less computationally expensive. [0018] only says that “one or more embodiments of the present invention address one or more of the above-described shortcomings”. Therefore it is unclear if using a generative model makes the process less computationally expensive or not. Furthermore, no machine learning models are currently claimed. Under a broadest reasonable interpretation the step of identifying a risk score, determined by a trained risk model and the step of generating synthetic data by the generative model having been trained using data both do not require use of machine learning/machine learning models. Therefore even if one were to consider there to be an improvement to a machine learning model in the Specification, there would be not nexus between that improvement. Thus, the claims would not be considered to incorporate the abstract idea into a practical Application. 
Further, Applicant points to [0015] as presenting problems with current models and points to [0018] in support of the present invention providing an improvement. See Response p. 10. However, the problems presented with current model-independent approaches in [0015] are related to user access to data prohibiting retraining of models and cost associated with retraining of models. These issues are not technical issues with technical solutions because providing broader access to data or lowering cost of retraining would not be technical solutions, instead they would be an improvement to business practices and/or to commerce. [0018] states that the present invention “is model- independent, does not require retraining or access to the precise training dataset used to develop the original clinical risk model, and uses generative models to alleviate class imbalance”, however, as previously discussed, retraining and access to data are not technical solutions to technical problems and instead are improvements to business practices and/or to commerce. 
For at least the above reasons, Applicant’s arguments directed toward 101 are not persuasive.

Applicant's arguments directed toward the 103 rejection of the claims filed in the Response have been fully considered in light of the amendments, they are persuasive, and thus the rejection under 103 is withdrawn. See Response pp. 10-12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686